EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-031334, filed on 2019/02/25.

Response to Arguments

3.	Applicant’s arguments, see P. 6-7, filed 02/17/2021, with respect to Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

4.	Claims 1-11 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

NAESS et al. (US PGPub./Pat. 20170192528) teach a projection system includes a light emitting apparatus that emits detection light to a detection area for detecting indication positions of indicators, and a projector that detects the indication positions of the indicators in the detection area. The projector includes an imaging portion that captures an image of the detection area, and a position detection portion that detects at least one of an image of light generated by the indicator and an image of the detection light reflected on the indicator from data of a captured image of the imaging portion, and discriminates and detects the indication positions of the indicator and the indicator based on light emission timings of the indicator and the light emitting apparatus.

Ichieda (US PGPub./Pat. 9746940) teaches display device include a display unit that displays a display image on a display surface based on image data, a location detection unit that detects a pointed location with respect to the display image on the display surface, a coordinate calculation unit that calculates first coordinates as coordinates of the pointed location in a displayable area within the display surface, a coordinate conversion unit that converts the first coordinates calculated by the coordinate calculation unit into second coordinates as coordinates in the image data, and an output unit that outputs the second coordinates obtained by the coordinate conversion unit.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a projector image device including 

“…calculates a projection distance that is a distance between the projector and the projection surface based on the captured image produced when the imager captures an image of the calibration image.” (Claim 1; Claims 4 and 7 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628